Citation Nr: 1718467	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to December 1967, October 1976 to October 1978, February 1987 to August 1998, and August 2002 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the appeal for additional development in January 2014, including an additional service connection claim for anemia secondary to the Veteran's service-connected prostate cancer that was granted in a July 2014 rating decision with an evaluation of 0% effective April 28, 2010. 

The Veterans Law Judge (VLJ) that presided over the July 2012 hearing retired; accordingly, the Board remanded the appeal in October 2014 for a new hearing that occurred before the undersigned VLJ, via videoconference, in January 2017.  Following the January 2017 Board hearing, the record was held open for 60 days for the submission of additional evidence; however, no additional evidence has been received. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

OSA is attributable to service.  


CONCLUSION OF LAW

OSA was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends his OSA began in service.  In an August 2010 statement, an Army Major that served with the Veteran on active duty in 2003 frequently noticed that the Veteran would fall asleep at the most inappropriate times in meetings or after duty.  The Major specified that he never saw the Veteran impaired in any other way and that he was a top soldier.  Also in August 2010, a friend who served with the Veteran since 1970 submitted a statement detailing the Veteran's difficulty sleeping, loud snoring, and hardship staying awake during the day.  While on active duty, the Veteran was driving in a convoy and fell asleep, which caused the convoy to break.  Further, the Veteran's wife indicated in an August 2010 statement that he had suffered from poor sleep and loud snoring for the past 39 years.  On several occasions she had called emergency responders when she witnessed the Veteran stop breathing.  The Veteran's wife had witnessed him fall asleep during conversations, dinner, and while driving.

In April 2008, the Veteran met with a VA physician as he noticed excessive sleepiness, loud snoring, and witnessed apneas.  The VA physician issued him a continuous positive airway pressure (CPAP) machine and scheduled a sleep study.  In August 2008, the Veteran underwent a sleep study and was diagnosed with OSA.

During an April 2010 VA primary care appointment, the physician stated that the symptoms of OSA were present during the Veteran's active service as he fell asleep while driving in a convoy and when he was waiting for a stoplight to change color.  Thus, the physician opined that the Veteran's OSA most likely began while he was in the military.

In July 2012, the Veteran testified that he began to have problems sleeping when he served in Vietnam, but he did not report his sleep problems as it would be viewed as complaining and he wanted to be promoted.  On several occasions throughout his military career, he fell asleep while driving or waiting for a traffic light to change color.  The Veteran married his wife after serving in Vietnam and she noticed that he had a problem breathing while he slept.  The Veteran's wife called emergency services in 2004, the same year the Veteran retired from the military, when the Veteran stopped breathing.  Only after 42 years of service did he seek treatment for his sleep problems.  

In February 2014, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was diagnosed with OSA in August 2008 and that obesity is a pertinent physical finding complicating the Veteran's OSA.  At the time of the examination he was still using his CPAP machine, yet suffering from persistent daytime hypersomnolence, fatigue, and apneic episodes.  The examiner opined that the Veteran's OSA is less likely than not related to his military service as his STRs are silent of complaints of sleep related problems.  

During a January 2017 hearing, the Veteran stated that he often fell asleep while on active duty.  Further, his only job during his adult life was in active service, so he believes his OSA originated and continued since service. 
  
The Board has considered the Veteran's assertions of symptoms of OSA in service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, the two August 2010 "buddy" statements from fellow soldiers that served with the Veteran on active duty and a statement of the Veteran's spouse consistently documented that the Veteran had difficulty sleeping, suffered from loud snoring, and struggled to stay awake during the day in service and continued to suffer from the same symptoms after service.  The Veteran had consistently stated in his hearing testimony and VA medical appointments that he would fall asleep on active duty, often while driving.  His testimony and the testimony of the people that knew him during his lengthy military career have been consistent in documenting the observable complaints of loud snoring, difficulty sleeping, and hardship staying awake during the day.  Further, the Veteran's spouse has reported episodes where the Veteran appeared to stop breathing with the onset while the Veteran was on active duty.  Thus, the Board finds that the Veteran's statements concerning his difficulty sleeping and staying awake since service are competent and credible.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

A medical examination that fails to take into account credible lay assertions of an in service injury is of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (medical examination held inadequate where "examiner impermissibly ignored the Appellant's lay assertions that he had sustained a back injury during service.").  Therefore, the VA examiner's February 2014 negative opinion founded on the absence of treatment or complaints in service or since service is based on an inaccurate factual premise as there is evidence of an in-service disability and post-service complaints.  Conversely, during an April 2010 VA primary care appointment, the physician opined that the Veteran's OSA most likely began while he was in the military as the symptoms of OSA were present during the Veteran's active service, for example, when he fell asleep while driving in a convoy and when he was waiting for a stoplight to change color.

In this case, the April 2010 physician was aware of the Veteran's medical history, provided an articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Accordingly, the Board finds that there is sufficient competent, credible, and probative evidence that the OSA incepted during active service which continued after service and progressed.  As such, the Board finds that service connection is warranted for OSA.


ORDER

Entitlement to service connection for OSA is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


